         Case 1:20-cv-00079-MCC Document 20 Filed 06/22/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELIJAH GAMON,                                :      Civil No. 1:20-CV-79
                                             :
        Plaintiff,                           :
                                             :
              v.                             :
                                             :      (Magistrate Judge Carlson)
JOSHUA BELL, et al.,                         :
                                             :
        Defendants.                          :


                                     ORDER

        AND NOW, this 22d day of June 2020, in accordance with the accompanying

memorandum opinion, the defendants’ motions to dismiss (Docs. 2, 10) are

GRANTED. The complaint will be dismissed with prejudice as to the claim against

Defendant Poorman, as Gamon failed to exhaust his administrative remedies as to

this claim and defendant. However, the plaintiff’s complaint against Officers Bell

and Gardner will be dismissed without prejudice to allow the plaintiff an opportunity

to remedy the pleading deficiencies that we have identified with respect to these

claims provided the defendant files an amended complaint on or before July 13,

2020.

                                             S/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge
